t c no united_states tax_court stephen w williams petitioner v commissioner of internal revenue respondent docket no filed date p mailed two form sec_1040 u s individual_income_tax_return for to the irs the first form_1040 included a deduction for non taxable compensation equal to p’s total income and p failed to sign it p stipulated that this form_1040 is not a valid_return in the second form_1040 p reported taxes owed of dollar_figure p however attached a disclaimer statement to the second form_1040 stating that he denied all tax_liability and did not admit that the stated amount of tax was due held p is liable for the deficiency held further p’s second form_1040 is not a valid_return therefore p is not liable for the accuracy- related penalty pursuant to sec_6662 i r c held further p is liable for the addition_to_tax pursuant to sec_6651 i r c held further p is liable for a penalty under sec_6673 i r c stephen w williams pro_se m kathryn bellis and marion s friedman for respondent opinion vasquez judge respondent determined a deficiency of dollar_figure an addition_to_tax pursuant to sec_6651 of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure in petitioner’s federal_income_tax pursuant to rule the parties submitted this case fully stipulated the stipulations of fact the supplemental stipulations of fact and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in spring texas after concessions the issues for decision are whether petitioner is liable for the deficiency determined by respondent in petitioner’s taxes whether petitioner’s form_1040 u s individual_income_tax_return containing a disclaimer statement constituted a valid_return and if so whether petitioner is liable for a penalty pursuant to sec_6662 whether petitioner is liable for an addition_to_tax unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure respondent concedes that petitioner is entitled to a head_of_household filing_status and a dependency_exemption deduction for his son steve w williams pursuant to sec_6651 and whether petitioner is liable for a penalty pursuant to sec_6673 background during petitioner was employed as a veterinarian by stephen w williams p c an s_corporation williams p c petitioner received extensions of time for filing his income_tax return until date on date petitioner mailed a form_1040 for to the internal_revenue_service irs petitioner altered the form_1040 altered by marking through the captions on lines and and typing his own caption non taxable compensation petitioner reported income of dollar_figure and dollar_figure on lines and respectively next petitioner whited out the captions on line sec_24a and b and typed in non taxable compensation eisner v macomber u s petitioner reported a deduction of dollar_figure on line 24a which brought his adjusted_gross_income to dollar_figure petitioner did not sign the altered the irs treated the altered as a frivolous_return under sec_6702 and fined petitioner dollar_figure petitioner stipulated that the altered was a frivolous_return and not a return within the meaning of sec_6501 on date petitioner mailed another form_1040 disclaimer for to the irs on the disclaimer petitioner reported adjusted_gross_income of dollar_figure consisting of wages of dollar_figure taxable interest_income of dollar_figure a capital_loss of dollar_figure and rents and partnership income of dollar_figure petitioner reported a total_tax of dollar_figure and an amount owed of dollar_figure petitioner this time did not strike or change any language on the form instead beside the amount owed reported on line petitioner placed an asterisk at the bottom of the page petitioner stated that the asterisk denoted the admitted liability is zero see attached disclaimer statement the attached disclaimer statement the disclaimer read in part the above named taxpayer respectfully declines to volunteer concerning assessment and payment of any_tax balance due on the return or any redetermination of said tax be it known that the above said taxpayer therefore denies tax_liability and does not admit that the stated amount of tax on return is due and collectable petitioner signed the disclaimer except for the altered and the disclaimer petitioner did not mail to or file with the irs any other form sec_1040 for during petitioner received income and incurred losses as follows wages from williams p c interest from vista properties vista interest from charles schwab net short term capital_loss rents from williams p c nonpassive loss from vista nonpassive_income from williams p c rents from summit outdoor advertising summit dollar_figure big_number big_number big_number big_number - - discussion i deficiency liability petitioner does not challenge either the facts on which respondent’s determination is based or respondent’s calculation of tax in fact respondent based the computation of the deficiency on the amounts reported by petitioner on the altered and the disclaimer petitioner nevertheless contends he is not liable for the deficiency petitioner claims that he did not volunteer to self-assess or pay his taxes and he therefore cannot be held liable for any deficiency his income is not from any of the sources listed in sec_1 a income_tax regs and thus is not taxable and the notice_of_deficiency was improperly issued because petitioner disclaimed the tax_liability shown on the return petitioner’s arguments are reminiscent of tax-protester rhetoric that has been universally rejected by this and other courts we shall not painstakingly address petitioner’s assertions with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir accordingly we conclude that petitioner is liable for the deficiency determined by respondent ii accuracy-related_penalty respondent determined that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for his underpayment_of_tax attributable to negligence or disregard of rules or regulations the penalty under sec_6662 applies only where a return has been filed see sec_6664 we therefore must determine whether the disclaimer constitutes a valid_return generally pursuant to sec_6011 taxpayers are required to file returns that conform to the forms and regulations prescribed by the secretary see sec_1_6011-1 income_tax regs the form_1040 is the form prescribed by the secretary for use by individual taxpayers in filing returns see steines v commissioner tcmemo_1991_588 sec_6065 requires returns to contain or be verified by a written declaration that they are made under the penalties of perjury to facilitate a taxpayer’s compliance with this requirement the form_1040 contains a preprinted jurat by signing the jurat included within the form_1040 a taxpayer satisfies the requirement that his return be executed under penalty of perjury see 102_tc_137 affd 53_f3d_799 7th cir sochia v commissioner tcmemo_1998_294 the u s supreme court has also held that certain document sec_3 the jurat is the portion of the form_1040 which reads under penalties of perjury i declare that i have examined this return and accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete drafted by taxpayers that do not comply with the forms prescribed by the secretary will nevertheless be treated as valid returns for purposes of the statute_of_limitations if they contain certain elements see 464_us_386 321_us_219 293_us_172 281_us_245 280_us_453 in 82_tc_766 affd 793_f2d_139 6th cir we summarized the supreme court’s test for a valid_return as follows first there must be sufficient data to calculate the tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury the fourth requirement is the same requirement found in sec_6065 and can be satisfied by signing the jurat on the form_1040 in beard we applied the supreme court’s test in our analysis of whether the document at issue was a tax_return for purposes of sec_6651 see id see also 92_tc_1173 applying beard in sec_6033 context dunham v commissioner tcmemo_1998_52 applying beard in the sec_6651 context we see no reason why the same test should not apply in determining whether a document constitutes a tax_return for purposes of sec_6662 we first determine whether the disclaimer complies with the form prescribed by the secretary although petitioner used a form_1040 petitioner added the disclaimer to the form respondent contends that the addition of the disclaimer to the form_1040 vitiated petitioner’s signature under the jurat in the past we have analyzed the effect of tax protesters’ alterations to the form_1040 and in particular to the jurat and determined whether the altered form_1040 constituted a valid_return in the beginning tax protesters simply crossed out the entire text of the jurat and we held that the form sec_1040 were not valid returns see 65_tc_68 affd without published opinion 559_f2d_1207 3d cir see also 775_f2d_1292 5th cir per curiam next tax protesters deleted particular words from the jurat such as under penalties of perjury and or true correct and complete in those cases we held that the form sec_1040 did not constitute valid returns see sochia v commissioner supra jenkins v commissioner tcmemo_1989_ recently tax protesters have begun to add to rather than strike out the text of the jurat we have generally found that the addition of language to the jurat invalidated the form_1040 as a return see andrews v commissioner tcmemo_1999_281 hodge v commissioner tcmemo_1998_242 counts v commissioner tcmemo_1984_561 for example in sloan v commissioner supra pincite immediately following the preprinted text of the jurat and immediately above the taxpayer’s signature ie within the jurat box the taxpayer wrote denial and disclaimer attached as part of this form the following statement was attached to the form_1040 we note that some courts have found that the addition of protest language to the form_1040 will not invalidate the form as a return in mccormick v peterson aftr 2d ustc par big_number e d n y the court held that the addition of the words under protest to the jurat did not alter the meaning of the jurat and thus did not invalidate the form_1040 as a return see also berger v commissioner tcmemo_1996_76 holding the addition of a disclaimer statement which declared that the return was signed under duress by court order did not alter the jurat in such a way as to invalidate the return 849_f2d_365 9th cir holding that the addition of the words signed involuntarily under penalty of statutory punishment below the jurat did not make the form_1040 a frivolous_return under sec_6702 but see in re schmitt v united_states bankr bankr w d okla holding the addition of the words signed under duress see statement attached to the jurat invalidated the return denial and disclaimer of lorin g sloan for the year i submit this denial and disclaimer as an attachment to the irs form_1040 for the year stated above i deny that i am liable or made liable for any income_tax for the above stated year i claim all of my rights and waive none of them merely for exercising my right to work i submit the form to prevent the further theft of my property and loss of my liberty my signature on the form is not an admission of jurisdiction or submission to subject status i disclaim liability for any_tax shown on the form id pincite we stated in sloan that the above denial and disclaimer statement raised serious questions about whether petitioner was ‘denying’ the accuracy of the information contained in the return ‘disclaiming’ the jurat altogether or simply protesting the tax laws id pincite we held that by adding the disclaimer to the jurat the return was invalidated in affirming our decision in sloan the u s court_of_appeals for the seventh circuit stated in part it is a close question whether the denial disclaimer should be interpreted in this light--that is as an attempt to retract or qualify the jurat but we think that the internal_revenue_service should be entitled to construe alterations of the jurat against the taxpayer at least when there is any doubt the government receives tens of millions of tax returns and if taxpayers start embellishing the jurat the staggering task of processing all these returns may become entirely unmanageable sloan v commissioner f 3d pincite against the foregoing backdrop we consider for the first time whether disclaimer language added outside the jurat box invalidates the form_1040 as a return because it fails to comply with the form prescribed by the secretary petitioner argues that his disclaimer is nowhere near the jurat therefore he executed a valid_return it is true that petitioner has carefully avoided adding language within the jurat box we however believe that this is just another attempt by a taxpayer to alter the essence of the jurat and the form_1040 without actually tampering with the preprinted form while not physically deleting altering or adding words to the jurat the disclaimer negated the meaning of the jurat the jurat states that the signatory declares under penalties of perjury that the return is true correct and complete the disclaimer at a minimum calls into question the veracity accuracy and completeness of the disclaimer and can be construed as a denial of the jurat altogether although petitioner physically signed the return below the jurat his disclaimer in effect vitiated his verification of the truthfulness of the return as required by the regulations prescribed by the secretary and by sec_6065 we have previously stated that the acceptance of documents which vary from the form prescribed by the secretary adversely affects the form’s useability by respondent the tampered form must be handled by special procedures and must be withdrawn from normal processing channels it substantially impedes the commissioner’s physical task of handling and verifying tax returns beard v commissioner t c pincite see also 77_tc_1169 we refuse to require respondent to engage in guessing games to determine what disclaimers like this one mean to require such would drastically hinder the commissioner’s ability to process returns effectively and efficiently we find that the disclaimer does not comport with the form prescribed by the secretary the disclaimer may nevertheless be treated as a valid_return if it contains the four elements outlined in the supreme court’s test under the supreme court’s test in order for a document to be a valid_return a taxpayer must execute the document under penalties of perjury as we found above by his disclaimer petitioner altered the meaning of the jurat to the extent that it cannot be said that petitioner executed the document under penalties of perjury additionally under the supreme court’s test there must be an honest and reasonable attempt to satisfy the requirements of the tax laws the disclaimer contained tax_protester legal gibberish that has been consistently rejected by courts petitioner’s denial of tax_liability and refusal to self-assess does not evidence a reasonable attempt to satisfy his obligation to file a return under the tax laws we find that petitioner has not filed a valid_return under the supreme court’s test we conclude that the disclaimer does not constitute a valid_return therefore petitioner is not liable for the penalty pursuant to sec_6662 iii addition_to_tax respondent determined that petitioner is liable for an addition_to_tax pursuant to sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed determined with regard to any extension of time for filing unless the taxpayer can establish that such failure is due to reasonable_cause and not due to willful neglect the taxpayer has the burden of proving the addition is improper see rule a 469_us_241 the amount added to the tax under this section i sec_5 percent for each month or faction thereof during which the return is late up to a maximum of percent see sec_6651 the due_date for petitioner’s return as extended was date petitioner stipulated that the altered was mailed on date almost years late petitioner mailed the disclaimer on date regardless of whether either of these forms was a valid_return neither was filed within months of the extended due_date petitioner offered no evidence showing that his failure_to_file timely was due to reasonable_cause and not due to willful neglect accordingly we hold petitioner is liable for the maximum addition_to_tax under sec_6651 iv frivolous suit under sec_6673 this court may require a taxpayer to pay a penalty not to exceed dollar_figure if the taxpayer takes a frivolous position in the proceeding or institutes the proceeding primarily for delay a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir petitioner’s arguments concerning the underlying deficiency amount to tax_protester rhetoric and are manifestly frivolous and groundless he has wasted the time and resources of this court accordingly we shall impose a penalty of dollar_figure pursuant to sec_6673 to the extent not herein discussed we have considered the parties’ other arguments and found them to be meritless to reflect the foregoing decision will be entered under rule
